Exhibit 10.4

Description of 2006 Senior Management Compensation Program

The 2006 Senior Management Incentive Compensation Program (the “Program”) for
Sunstone Hotel Investors, Inc. (the “Company”), which is substantially identical
to the 2005 senior management compensation program, establishes the criteria for
2006 incentive compensation in the form of (i) an annual cash bonus and
(ii) long-term incentive compensation in the form of restricted common stock
grants with a three-year vesting period pursuant to the Company’s 2004 Long-Term
Incentive Plan. Both components are based on attainment of Company (50%) and
individual (50%) performance objectives. The Company’s performance objectives
are weighted equally between the Company’s return on investment (as defined) and
funds from operations per share.

The threshold, target and maximum cash bonus (measured as a percentage of their
respective annual base salaries) under the Program for Robert A. Alter, Chief
Executive Officer and President, Jon D. Kline, Executive Vice President and
Chief Financial Officer, Gary A. Stougaard, Executive Vice President and Chief
Investment Officer, Andrew W. Gross, Senior Vice President and General Counsel,
were set in accordance with their respective employment agreements and range
from 40% to 125% of base salary (50% to 75% for Mr. Gross). The threshold,
target and maximum restricted stock grants (measured as a percentage of their
respective annual base salaries) under the Program range from 100% to 200% (50%
to 100% for Mr Gross). Shares of restricted stock granted under the Program will
be valued at the average trading price of the Company’s common stock for the
twenty consecutive trading days ending on the third trading day prior to the
date of approval of the grant. The target cash bonus for William M. Wagner,
Senior Vice President and Chief Accounting Officer, was set at 75% of his annual
base salary. Mr. Wagner is also eligible to receive a restricted stock grant.